Citation Nr: 0106106	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active duty from January 1944 to February 
1946.  He died in August 1999, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1999.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).   

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

According to the death certificate, the veteran died in 
August 1999, at the age of 81 years, due to congestive heart 
failure, due to arteriosclerosis, while an inpatient in the 
American Legion Hospital.  Other significant contributory 
conditions were noted to be pneumonitis and dementia.  At the 
time of his death, service connection was in effect for 
severe perforating gunshot wound of the right deltoid region 
and scapular region, with damage to muscle groups III and I, 
rated 40 percent disabling, and a perforating gunshot wound 
to the left buttock with damage to muscle group XVII, rated 
20 percent disabling, for a combined evaluation of 50 
percent.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(a) (2000).  A contributory cause of death 
is one which, while inherently not related to the principal 
cause, nevertheless contributed substantially or materially 
to death; combined to cause death; and/or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c) (2000).  The 
appellant contends, in essence, that the veteran's gunshot 
wounds, more probably than not, contributed to the cause of 
his death.  

However, she has not submitted any supporting evidence; in 
such cases, under the VCAA duty to notify requirements, she 
must be informed of the general requirements necessary to 
establish entitlement to service connection for the cause of 
the veteran's death, and be requested to identify any records 
he or she believes are relevant.  In this case, she should be 
notified that medical evidence is required to establish a 
connection between the veteran's service-connected 
disabilities and the cause of his death.  

The Board also notes that, although the veteran died while an 
inpatient in a hospital, no attempt has been made to secure 
these records, which may shed some light on the question at 
issue.  Accordingly, these records should be obtained.  
Additionally, any further pertinent evidence disclosed by 
either that hospitalization record or other evidence 
submitted by the appellant should be obtained.

The veteran's representative has requested that the case be 
referred to an independent medical expert for an opinion, 
pursuant to 38 C.F.R. § 20.901(d) (2000).  Although the 
evidence does not yet indicate the case to be one involving 
medical complexity or controversy, such as to warrant an 
opinion under that section, the file nevertheless should be 
reviewed by a physician for a medical nexus opinion, pursuant 
to the duty to assist in obtaining evidence necessary to 
substantiate the appellant's claim.  VCAA, to be codified at 
38 U.S.C.A. § 5107A(a).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.   The RO should obtain the complete 
records of the veteran's terminal 
hospitalization in the American Legion 
Hospital in Crowley, Louisiana, identified 
on the death certificate.  

2.  The RO should contact the appellant 
and inform her of the general requirements 
necessary to establish entitlement to 
service connection for the cause of the 
veteran's death in her circumstances, and 
request that she identify or submit any 
records she believes are relevant.  This 
notification should include the 
information that medical evidence is 
required to establish a connection between 
the veteran's service-connected 
disabilities and the cause of his death, 
whether a primary or contributory cause of 
death.  

3.  The RO should make reasonable efforts 
to obtain any evidence identified in 
response to this notification, as well as 
any other potentially relevant evidence 
which is identified by this evidence, or 
the terminal hospitalization records.  

4.  Thereafter, the file should be 
forwarded to a physician for an opinion as 
to the likelihood that the veteran's 
multiple gunshot wound residuals were 
related to the cause of his death, in 
particular, whether such constituted a 
contributory cause of death, as defined by 
the questions set forth below, pursuant to 
38 C.F.R. § 3.312(c).  The claims file, to 
include a complete copy of this remand, 
must be reviewed by the physician, in 
conjunction with the opinion.  The opinion 
should address the following:  
? whether it is at least as likely as not 
that multiple gunshot wound residuals 
contributed substantially or 
materially, that they combined to cause 
death, or that they aided or lent 
assistance to the production of death; 
? whether it is at least as likely not 
that there were resulting debilitating 
effects and general impairment of 
health, due to multiple gunshot wound 
residuals, to an extent that would 
render him materially less capable of 
resisting the effects of the other 
disease or injury which was the primary 
cause of death; or 
? whether there is a reasonable basis for 
holding that multiple gunshot wound 
residuals were of such severity as to 
have a material influence in 
accelerating death.  
The complete rationale for all conclusions 
should be provided.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

6.  Thereafter, the RO should readjudicate 
the claim, in light of the additional 
evidence.  If the decision remains adverse 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time for response 
should be provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; nevertheless, she has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




